



COURT OF APPEAL FOR ONTARIO

CITATION:
Rabi v.
    University of Toronto, 2021 ONCA 489

DATE: 20210702

DOCKET: C67362

Doherty, Juriansz and Paciocco
    JJ.A.

BETWEEN

Lakshmikanth Kishor Rabi

Applicant (Appellant)

and

The University of Toronto

Respondent (Respondent)

M. Olanyi Parsons and Christopher
    Breton, for the appellant

Robert A. Centa and Emily Home, for the
    respondent

Heard: In writing

On appeal from the order of Justice Shaun
    OBrien of the Superior Court of Justice, dated July 17, 2019.

COSTS ENDORSEMENT

[1]

The court apologizes for the delay in
    considering these submissions.

[2]

The appeal proceeded in writing. The issues were
    not complex and largely replicated the submissions made at first instance. Costs
    to the respondent in the amount of $6,500, including disbursements and relevant
    taxes.

Doherty
    J.A.

R.G.
    Juriansz J.A.

David
    M. Paciocco J.A.


